DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 12/1/2021, has been entered. The previous prior art rejection is applied to address the claim amendments.  Applicant’s arguments are not persuasive and addressed below. 

Claim Status
Claims 1-3, 5-13, and 15-20 are pending and being examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US 20100114034 A1; hereinafter “Wright”; already of record).
Regarding claim 1, Wright teaches a capillary tube holder for holding a capillary tube (Wright; Abstract; para [37]; Fig. 1, 2B; system for securing medical device such as a catheter or other medical article…a securing device 10; examiner notes that it is well known in the art that catheters are similar in size to a capillary tube, thus the limitation is met), the capillary tube holder comprising: 
a holder insert (Wright; para [41, 46]; Fig. 1, 4A, 4B; retention strap 50) including a central insert portion (Wright; para [46, 49]; Fig. 1; Image 1; a central member 60 and two strap arms 52; examiner notes that “portion” is interpreted as a region of space, thus the central insert portion taught by Wright comprises a central member 60 and two strap arms 52) and at least one side extension (Wright; para [50]; Fig. 1; each strap arm 52 may extend from the top end 64 of the central member 60), the central insert portion defining a capillary groove therein (Wright; para [46, 49]; Fig. 1; Image 1; the central member 60 in generally opposite directions are two strap arms 52; examiner notes that the opposing structures form a “groove” for a catheter or other medical devices and is defined therein of the strap arm and central member), the capillary groove configured for receiving the capillary tube (Wright; para [46]; Fig. 1, 6A; retention strap 50 may have any dimensions suitable to securely hold a catheter or other 
a holder base (Wright; para [37, 41-48]; Fig. 1, 3; retainer 20) slidably receiving and retaining the central insert portion and the at least one side extension of the holder insert therein (Wright; para [47, 52]; Fig. 1, 2B; the retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the capillary groove opening toward the holder base (Wright; Fig. 2B; the capillary groove is open toward the holder base and when connected forms the securing device). 

    PNG
    media_image1.png
    581
    577
    media_image1.png
    Greyscale

Image 1. The central insert portion is taught by Wright comprising the central member 60 and part of the two strap arms 52. 
Note: The instant claims contain a large amount of functional language (ex: "configured to…").  However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see 
Regarding claim 2, Wright teaches the capillary tube holder of claim 1, wherein the holder insert and the holder base together define a disk shape (Wright; para [38]; Fig. 2B; securing device 10 forms a disk shape for securing catheters receiving areas 26).
Regarding claim 3, Wright teaches the capillary tube holder of claim 1, wherein the central insert portion extends above the at least one side extension portion in a thickness direction of the holder insert (Wright; Fig. 1, 2B).  Examiner interprets the thickness direction as height, thus the central insert portion cross section has a larger/thicker height than the end of the strap arm as seen in Fig. 1 and 2B.  
Regarding claim 5, Wright teaches the capillary tube holder of claim 1, wherein the holder base defines a base platform (Wright; para [37]; Fig. 1; retainer 20 may include a trunk 21) and an opposed pair of insert receiver portions (Wright; para [42]; Fig. 1; slot 30), the insert receiver portions extending from the base platform and being spaced from one another (Wright; para [42]; Fig. 1; slot 30 occupies at least a portion of the retention arm 28; examiner indicates the slot 30 are opposed on opposite sides of one another), the base platform and the opposed pair of insert receiver portions defining a receiver zone configured to receive the holder insert therein (Wright; para [52]; Fig. 2B, 4B; the retention button 57 may be slid into the slot 30; examiner indicates the receiving button 57 is part of the retention strap 50 show in Fig. 4B).
Regarding claim 6, 
Regarding claim 7, Wright teaches the capillary tube holder of claim 6, wherein at least one of the insert receiver portions (Wright; para [42]; Fig. 1; slot 30) defines a side-extension receiving notch (Wright; para [42]; Fig. 1; provided at the end 29 of each retention arm 28 is a slot 30; examiner interprets the end 29 as the side-extension receiving notch because the ends form the slot intended to receive the retention button 57), the base platform and a given side-extension receiving notch receiving a corresponding side extension portion of the holder insert (Wright; para [52]; Fig. 2B; the retention button 57 may be slid into the slot 30 or pushed into the retention arm 28).
Regarding claim 8, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining a central rail (Wright; para [38]; Fig. 1; retainer 20 may also have one or more receiving areas 26), the central rail positioned within the capillary groove of the holder insert and configured to engage the capillary tube (Wright; para [38]; Fig. 1; receiving areas 26 are configured or arranged to receive or hold various parts of a catheter or other device).
Regarding claim 9, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining one of an engagement ridge or a locking groove (Wright; para [37]; Fig. 1, 2B; retention slot 24), a portion of the 
Regarding claim 10, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform bottom defining a pivot element (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the pivot element configured to form a pivot connection with a corresponding member of an autosampler system (Wright; para [36, 44]; Fig. 1; attachment lip 22 flexes or bends toward the center of the receptacle 42; examiner indicates that the receptacle is attached to or removed from a patient).
Regarding claim 11, Wright teaches an analogous art of a securement system (Wright; Abstract) comprising: 
a capillary tube (Wright; para [53]; Fig. 6A, 6B; a catheter 90); and 
a capillary tube holder holding the capillary tube (Wright; para [37]; Fig. 1, 2B; a securing device 10), the capillary tube holder comprising: 
a holder insert (Wright; para [41, 46]; Fig. 1, 4A, 4B; retention strap 50) including a central insert portion (Wright; para [46, 49]; Fig. 1; Image 1; a central member 60 and two strap arms 52; examiner notes that “portion” is interpreted as a region of space, thus the central 
a holder base (Wright; para [37, 41-48]; Fig. 1, 3; retainer 20) slidably receiving and retaining the central insert portion and the at least one side extension of the holder insert therein (Wright; para [47, 52]; Fig. 1, 2B; the retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the capillary groove opening toward the holder base (Wright; Fig. 2B; the capillary groove is open toward the holder base and when connected forms the securing device). 
Regarding claim 12, Wright teaches the system of claim 11 wherein the holder insert and the holder base together define a disk shape (Wright; para [38]; Fig. 2B; securing device 10 forms a disk shape for securing catheters receiving areas 26).
Regarding claim 13, Wright teaches the system of claim 11, wherein the holder insert defines a central insert portion (Wright; para [41, 46]; Fig. 1, 4A, 4B, 6A; retention strap 50 may optionally include a central member 60) and at least one side extension portion (Wright; para [50]; Fig. 1, 4A, 4B; arc-shaped and the end 53 of the strap arm 52), the central insert portion being thicker in cross section than 
Regarding claim 15, Wright teaches the system of claim 11, wherein the holder base defines a base platform (Wright; para [37]; Fig. 1; retainer 20 may include a trunk 21… trunk 21 may be configured as any shape or design, e.g., square, rectangular, etc., that is suitable for attachment to a base 40) and an opposed pair of insert receiver portions (Wright; para [42]; Fig. 1; slot 30), the insert receiver portions extending from the base platform and being spaced from one another (Wright; para [42]; Fig. 1; slot 30 occupies at least a portion of the retention arm 28; examiner indicates the slot 30 are opposed on opposite sides of one another), the base platform and the opposed pair of insert receiver portions defining a receiver zone configured to receive the holder insert therein (Wright; para [52]; Fig. 2B, 4B; the retention button 57 may be slid into the slot 30; examiner indicates the receiving button 57 is part of the retention strap 50 show in Fig. 4B).
Regarding claim 16, Wright teaches the system of claim 15, wherein the pair of insert receiver portions and the base platform define a central-insert-portion receiving slot (Wright; para [37]; Fig. 4; retention slot 24) therebetween, the central-insert-portion receiving slot configured to receive the central insert portion of the holder insert (Wright; para [46]; Fig. 2B; retention slot 24 of the retainer 20 to facilitate attachment of the retention strap 50 to the retainer 20).
Regarding claim 17, Wright teaches 
Regarding claim 18, Wright teaches the system of claim 15, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining a central rail (Wright; para [38]; Fig. 1; retainer 20 may also have one or more receiving areas 26), the central rail positioned within the capillary groove of the holder insert and configured to engage the capillary tube (Wright; para [38]; Fig. 1; receiving areas 26 are configured or arranged to receive or hold various parts of a catheter or other device).
Regarding claim 19, Wright teaches the system of claim 15, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining one of an engagement ridge or a locking groove (Wright; para [37]; Fig. 1, 2B; retention slot 24), a portion of the holder insert facing the platform top defining the other of the locking groove or the engagement ridge (Wright; para [46]; Fig. 1, 2B; opening 63), the engagement ridge and the corresponding locking groove engaging with one another, thereby helping to keep the holder insert in place relative to the holder base (Wright; para [46]; Fig. 3; opening 63 may be configured to receive a pin 70 or any other insertable structure suitable for fitting within the retention slot 24…attachment prevents the retention strap 50 from being inadvertently pulled out of the opening 33).
Regarding claim 20, Wright teaches the system of claim 15 (the tube holder of Wright is modified to be part of a fluid delivery system as taught by Wise discussed above in claim 11), wherein 

Response to Amendment
Applicant's arguments, filed 12/1/2021, have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
	In the arguments, pages 7-10, applicant argues that Wright fails to teach “the central insert portion defining a capillary groove therein”.  The examiner respectfully disagrees.  Examiner notes that a “portion” is interpreted as a region in space, thus Wright teaches the central insert portion discussed above in claim 1.  Examiner indicates that Wright teaches a central insert portion which is defined by a central member 60 and a portion of the arm strap 52 as seen in Image 1. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798